DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/11/2022 and 5/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Amendment/Request for Reconsideration-After Non-Final Rejection, filed 3/11/2022, with respect to the rejection(s) of claim(s) 1, 8 and 14 under Lyons (US 2016/0008056 A1) have been fully considered and are persuasive in light of Amendment to claims 1 and 14 wherein a first jaw and first flange, and second jaw and second flange are amended to recite being located distal of the guide, and in light of Amendment to claim 8 wherein the guide is recited to be translatable along the axial tracks, neither of which was explicitly taught or suggested by Lyons as being the true for cam pin 492 which is neither located proximal of the first and second flanges, nor is capable of translating along the axial tracks of the inner shaft member as agreed upon during the Examiner Interview.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lyons (US 2016/0008056) wherein the rejection has been reformatted to interpret the guide as dowel pin 493 which was briefly discussed during the Examiner Interview but not agreed upon as further consideration and examine would be required to determine the suitability of the dowel pin to serve as the claimed guide. Upon further consideration and examination, it has been determined the dowel pin is capable of performing the claimed functions as discussed in the rejection below, and is additionally located proximal of the first and second flanges as shown in Fig. 3A showing the dowel pin extending through slots opposing 468A-B of the outer shaft member 460, knife slots 488A-B of the inner shaft member 480, and through-bore 408A of the knife 402, all of which are located proximal to the first and second flanges. The dowel pin being located within knife slots 488A-B allows the dowel pin to translate along the knife slots (see Paragraphs 102 and 126).
Claim Objections
The claim objection to claim 24 regarding antecedent basis for “the blade track” not being dependent from 23 has been removed following the correction of the preamble of claim 24 citing dependency to claim 23.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-19, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyons (US 2016/0008056 A1) (previously of record)
 Regarding claim 1, Lyons discloses: A surgical tool (surgical instrument 400, see Fig. 1) comprising: an outer shaft extending along a longitudinal axis (outer shaft member 460, see Fig. 3A, along the longitudinal axis defined within housing 412, see Paragraph 100); a guide connected to the outer shaft (dowel pin 493 inserted within slots 468a and 468b, see Fig. 3A, see also Paragraph 102); an end effector (end effector 414, see Fig. 2A-2B) including: a first jaw (jaw 430, see Figs. 2A-2B) including a first flange (flags 430a-430b, see Fig. 3A) connected to the outer shaft (jaw 430 connected to outer shaft member 460 via pivot pin 444, see Figs. 2A-2B, see also Paragraph 103), the first jaw and the first flange located distal of the guide (see Fig. 3A showing the first jaw 430 and corresponding flags 430b-430c are distal of dowel pin 493); and a second jaw (jaw 432, see Figs. 2A-2B) including a second flange (flags 432b and 432c, see Fig. 3A) pivotably connected to the outer shaft (jaw 432 connected to outer shaft member 460 via pivot pin 444, see Figs. 2A-2B, see also Paragraph 103), the second jaw and the second flange located distal of the guide (see Fig. 3A showing the second jaw 432 and corresponding flags 432b-432c are distal of dowel pin 493); and a drive shaft located within the outer shaft (inner shaft member 480, see Fig. 3A), extending along the longitudinal axis (see Paragraph 105 mentioning inner shaft member 480 is within housing 412 and therefore extends along the longitudinal axis defined thereby), and connected to the end effector (see Paragraph 105 mentioning inner shaft member 480 is connected to the end effector 414, this connection being via pivot pin 444 which is inserted in longitudinal slot 496 of the knife guide 486, see Paragraphs 104-106), the drive shaft engageable with the guide to limit movement of the drive shaft with respect to the outer shaft in a direction not parallel with the guide (rotational motion prevented by dowel pin 493 which restricts rotation of the inner and outer shaft when inserted in slots 468 and 488, see Fig. 3A, see also Paragraphs 102 and 126), and the drive shaft translatable along the outer shaft to operate the end effector (see Paragraph 109, 112 and 114 mentioning inner shaft member 480 is able to translate longitudinally within outer shaft member 460  to actuate the end effector 414)
Regarding claim 2, Lyons discloses the invention of claim 1, Lyons further discloses a blade (blade 456 at the distal-most end of knife 402, centrally aligned by knife guide 486, see Fig. 3A) located within the drive shaft and translatable therein (blade 456 is located on knife 402 which is located within knife guide 486, seen to be within inner shaft member 480, see Paragraphs 24 and 104, shown in Fig. 2A-2B and 3B), the blade extending along the longitudinal axis (see Fig. 3B showing knife guide 486 extending along the longitudinal axis through inner shaft member 480)
Regarding claim 3, Lyons discloses the invention of claim 2, Lyons further discloses wherein the blade includes a blade track receiving the guide to limit rotation of the blade with respect to the guide and the outer shaft (knife 402 has a through bore 408a that receives dowel pin 493, see Paragraphs 108 126-127, seen to limit rotation of the blade to the confines of slots 468 and 488 of the outer and inner shaft members respectively) 
Regarding claim 4, Lyons discloses the invention of claim 2, Lyons further discloses wherein the blade includes a blade track receiving the guide to limit vertical movement of the blade with respect to the guide and the outer shaft (knife 402 has a through bore 408a that receives dowel pin 493, see Paragraphs 108 126-127, seen to limit vertical translation of the blade to within the confines of slots 468 and 488 of the outer and inner shaft members respectively)
Regarding claim 5, Lyons discloses the invention of claim 2, Lyons further discloses wherein the blade includes a blade track receiving the guide to limit axial translation of the blade with respect to the guide and the outer shaft (knife 402 has a through bore 408a that receives dowel pin 493, see Paragraphs 108 126-127, seen to limit axial translation of the blade to within the confines of slots 468 and 488 of the outer and inner shaft members respectively)
Regarding claim 6, Lyons discloses the invention of claim 1, Lyons further discloses wherein the guide is diametrically centered about the outer shaft (see Fig. 3A showing slots 468a-468b which receive the dowel pin 493 appearing to be centered on the outer shaft 460)
Regarding claim 8, Lyons discloses the invention of claim 1, Lyons further discloses wherein the drive shaft comprises axial tracks respectively located on opposite sides of the drive shaft (knife slots 488a-488b, see Fig. 3A), the axial tracks arranged to receive the guide and the guide translatable along the axial tracks (see Paragraph 126 mentioning dowel pin 493 translated within knife slots 488a and 488b)
Regarding claim 9, Lyons discloses the invention of claim 8, Lyons further discloses wherein the drive shaft is translatable relative to the guide as the drive shaft translates relative to the outer shaft, and wherein respective proximal portions of the axial tracks are engageable with the guide to limit distal translation of the drive shaft relative to the outer shaft (see Paragraph 126 mentioning that as inner shaft member 480 translate axially, dowel pin 493 translates within slots 488a and 488b from the perspective of the inner shaft member, this is understood to mean that inner shaft member 480 translates without moving the dowel pin due to the unimpeded translation aspect mention in Paragraph 126 (up to a point where the dowel pin eventually will abut against the sidewall of the slots)).
Regarding claim 10, Lyons discloses the invention of claim 1, Lyons further discloses wherein the drive shaft is engageable with the guide to limit distal axial translation of the drive shaft with respect to the outer shaft (see Paragraph 126 mentioning that inner shaft member 480 translates axially about dowel pin 493, seen to eventually impede axial movement when the slot boundaries eventually abut against dowel pin 493 to prevent hyperextension that would cause the inner shaft member to fall out of the inner shaft 460)
Regarding claim 11, Lyons discloses the invention of claim 1, Lyons further discloses wherein the drive shaft is engageable with the guide to limit rotation of the drive shaft with respect to the outer shaft (see Paragraph 126 mentioning dowel pin extends through knife slots 488a and 488b, seen to limit unwanted rotation to the confines of the longitudinal boundaries of the knife slots)
Regarding claim 12, Lyons discloses the invention of claim 1, Lyons further discloses wherein the guide is cylindrical (see Fig. 3A showing dowel pin 493 has a cylindrical shape)
Regarding claim 13, Lyons discloses the invention of claim 1, Lyons further discloses wherein the guide is perpendicular to the longitudinal axis (see Fig. 3A showing the dowel pin 493 inserting into slots 468 and 488 from a direction perpendicular to the longitudinal axis defined by the outer shaft 460)
Regarding claim 14, Lyons discloses A surgical tool (surgical instrument 400, see Fig. 1)  comprising: an outer shaft extending along a longitudinal axis (outer shaft member 460, see Fig. 3A, along the longitudinal axis defined within housing 412, see Paragraph 100); a guide fixedly connected to the outer shaft (dowel pin 493 inserted within slots 468a and 468b, see Fig. 3A, see also Paragraph 102); an end effector (end effector 414, see Fig. 2A-2B) connected to the outer shaft distal of the guide (jaws 430 and 432 connected to outer shaft member 460 via pivot pin 444, see Figs. 2A-2B, see also Paragraph 103); andAMENDMENT AND RESPONSE UNDER37 C.F.R. § 1.111Page 4Application Number: 16/830,079Dkt: 5409.248US 1 Filing Date: March 25, 2020 a drive shaft located within the outer shaft (inner shaft member 480, see Fig. 3A), extending along the longitudinal axis (see Paragraph 105 mentioning inner shaft member 480 is within housing 412 and therefore extends along the longitudinal axis defined thereby), and connected to the end effector (see Paragraph 105 mentioning inner shaft member 480 is connected to the end effector 414, this connection being via pivot pin 444 which is inserted in longitudinal slot 496 of the knife guide 486, see Paragraphs 104-106), the drive shaft translatable with respect to the outer shaft to operate the end effector (see Paragraph 109, 112 and 114 mentioning inner shaft member 480 is able to translate longitudinally within outer shaft member 460  to actuate the end effector 414), and the drive shaft engageable with the guide to limit axial translation of the drive shaft with respect to the outer shaft (axial translation prevented by dowel pin 493 which restricts translation of the inner and outer shaft when inserted in slots 468 and 488, see Fig. 3A, see also Paragraphs 102 and 126, noting that the inner shaft member 480, while initially unimpeded by the dowel pin during translation, will eventually abut against the proximal or distal sidewall of slots 468 and 488 to prevent the device from hyperextending to the point components would fall out of the device if unsecured).
Regarding claim 15, Lyons discloses the invention of claim 14, Lyons further discloses a blade located at the distal end of the drive shaft (blade 456 at the distal-most end of knife 402, centrally aligned by knife guide 486, see Fig. 3A)
Regarding claim 16, Lyons discloses the invention of claim 15, Lyons further discloses wherein the blade extends along the longitudinal axis (see Fig. 3B showing knife guide 486 extending along the longitudinal axis through inner shaft member 480), the blade including a blade track, the guide extending through the blade track to contact the blade track and limit rotation of the blade with respect to the guide and the outer shaft (knife 402 has a through bore 408a that receives dowel pin 493, see Paragraphs 108 126-127, seen to limit rotation of the blade to the confines of slots 468 and 488 of the outer and inner shaft members respectively) 
Regarding claim 17, Lyons discloses the invention of claim 16, Lyons further discloses wherein the blade includes a blade track, the guide extending through the blade track and configured to contact the blade track to limit rotation of the blade with respect to the guide and the outer shaft (as dowel pin 493 resides within through bore 408a, unwanted rotation is preventing as the dowel pin only allows movement within the confines of the through bore 408a which does not include any circumferential grooves that would allow for such a rotation)
Regarding claim 18, Lyons discloses the invention of claim 17, Lyons further discloses wherein the blade includes a blade track, the guide extending through the blade track to limit axial translation of the blade with respect to the guide and the outer shaft (knife 402 has a through bore 408a that receives dowel pin 493, see Paragraphs 108 126-127, seen to limit axial translation of the blade to within the confines of slots 468 and 488 of the outer and inner shaft members respectively)
Regarding claim 19, Lyons discloses the invention of claim 14, Lyons further discloses wherein the longitudinal axis includes a central axis, and wherein the guide intersects the central axis (dowel pin extends through the center axis of the device as dowel pin extends through slots 468a-468b and 488a-488b, each combination on opposing sides of the central axis)
Regarding claim 21, Lyons discloses the invention of claim 14, Lyons further discloses wherein the drive shaft comprises: axial tracks respectively located on opposite sides of the drive shaft (knife slots 488a-488b, see Fig. 3A), the axial tracks to engage the guide (see Paragraph 126 mentioning dowel pin 493 translated within knife slots 488a and 488b)
Regarding claim 22, Lyons discloses the invention of claim 21, Lyons further discloses wherein the drive shaft is translatable relative to the guide as the drive shaft translates relative to the outer shaft, and wherein respective proximal portions of the axial tracks are engageable with the guide to limit distal translation of the drive shaft relative to the outer shaft (see Paragraph 126 mentioning that as inner shaft member 480 translate axially, dowel pin 493 translates within slots 488a and 488b from the perspective of the inner shaft member, this is understood to mean that inner shaft member 480 translates without moving the dowel pin due to the unimpeded translation aspect mention in Paragraph 126 (up to a point where the dowel pin eventually will abut against the sidewall of the slots)).
Regarding claim 23, Lyons discloses the invention of claim 22, Lyons further discloses further comprising: a blade (blade 456 at the distal-most end of knife 402, centrally aligned by knife guide 486, see Fig. 3A) located within the drive shaft and translatable therein (blade 456 is located on knife 402 which is located within knife guide 486, seen to be within inner shaft member 480, see Paragraphs 24 and 104, shown in Fig. 2A-2B and 3B), the blade extending along the longitudinal axis (see Fig. 3B showing knife guide 486 extending along the longitudinal axis through inner shaft member 480), the blade including a blade track, the guide extending through the blade track to contact the blade track and limit rotation of the blade with respect to the guide and the outer shaft (knife 402 has a through bore 408a that receives dowel pin 493, see Paragraphs 108 126-127, seen to limit rotation of the blade to the confines of slots 468 and 488 of the outer and inner shaft members respectively)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons in view of Kopp (US 2018/0008338 A1) (previously of record)
Regarding claim 7, Lyons discloses all limitations of the invention of claim 1.
However, Lyons fails to disclose fails to disclose wherein the guide is offset from the longitudinal axis.
However, in the same field of endeavor, name surgical grasping devices, Kopp discloses wherein the guide is offset from the longitudinal axis (see Figs. 8A-8B showing cam pin 216 offset from the axis passing through the centroid of the device, see Fig. 8A below)
Kopp discloses that it is known in the art to have guide/cam pins offset from the longitudinal axis. It would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to offset the guide/cam pin, since it has been held to be within the general skill of a worker in the art to select a location of placement on the basis of it suitability for the intended use as a matter of obvious design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70. It is also noted that the placement of the guide is not a crucial component to the function of the device as made evident by the language “In some examples, the guide 2014 can be diametrically centered about the outer shaft 2028. In other examples, the guide 2014 can be offset (above, below, and/or laterally) from the axis A1” mentioning varying examples of placement of the guide to achieve the same result.


    PNG
    media_image1.png
    268
    468
    media_image1.png
    Greyscale

Fig. 8A
Regarding claim 20, Lyons discloses all limitations of the invention of claim 19.
However, Lyons fails to disclose wherein the guide is offset from the central axis.
However, in the same field of endeavor, namely surgical grasping devices, Kopp discloses wherein the guide is offset from the central axis (see Figs. 8A-8B showing cam pin 216 offset from the axis passing through the centroid of the device, see Fig. 8A above)
Kopp discloses that it is known in the art to have guide/cam pins offset from the longitudinal axis. It would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to offset the guide/cam pin, since it has been held to be within the general skill of a worker in the art to select a location of placement on the basis of it suitability for the intended use as a matter of obvious design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70. It is also noted that the placement of the guide is not a crucial component to the function of the device as made evident by the language “In some examples, the guide 2014 can be diametrically centered about the outer shaft 2028. In other examples, the guide 2014 can be offset (above, below, and/or laterally) from the axis A1” mentioning varying examples of placement of the guide to achieve the same result.
Allowable Subject Matter
Claim 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 24, the prior art fails to disclose, teach or suggest the claimed device having a black track having a length longer than a length of the axial track to permit translation of the blade with respect to the outer shaft without being stopped or limited by an end of an axial track. Upon the new grounds of rejection in light of Applicant’s Amendment, dowel pin 492 now serving as the guide changes the interfacing connection between the guide (dowel pin 493) and the blade track (through bore 408A) wherein the blade track does not have a length longer than a length of the axial track to permit translation of the blade with respect to the outer shaft without being stopped or limited by and end of an axial track.  However, the knife of Lyons et al. discloses wherein the function of the through bore 408A is to allow the dowel pin still to serve as the connection to the knife collar and the elongate shaft of the device, and while no matter how long the through-bore is made, the function is unaffected due to the securement of the dowel pin to knife collar 410 as shown in Fig. 14B.

	Conclusion	
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically US 2020/0000512 A1 to
Heiliger, and US 2014/0107685 A1 to O’Neill all disclose ultrasonic surgical grasping devices having an drive shaft and blade comprising tracks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771